 


114 HR 2275 IH: Jobs for Veterans Act of 2015
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2275 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Miller of Florida (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Ways and Means and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to establish in the Department of Veterans Affairs the Veterans Economic Opportunity and Transition Administration and to improve employment services for veterans by consolidating various programs in the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Jobs for Veterans Act of 2015. 2.Establishment of Veterans Economic Opportunity and Transition Administration (a)Veterans Economic Opportunity and Transition Administration (1)In generalPart V of title 38, United States Code, is amended by adding at the end the following new chapter: 
 
80Veterans Economic Opportunity and Transition Administration 
 
8001. Organization of Administration. 
8002. Functions of Administration. 
8001.Organization of Administration 
(a)Veterans Economic Opportunity and Transition AdministrationThere is in the Department of Veterans Affairs a Veterans Economic Opportunity and Transition Administration. The primary function of the Veterans Economic Opportunity and Transition Administration is the administration of the programs of the Department that provide assistance related to economic opportunity to veterans and their dependents and survivors. (b)Under Secretary for Economic Opportunity and TransitionThe Veterans Economic Opportunity and Transition Administration is under the Under Secretary for Veterans Economic Opportunity and Transition, who is directly responsible to the Secretary for the operations of the Administration. 
(c)Deputy Under SecretariesThe Veterans Economic Opportunity and Transition Administration shall have two Deputy Under Secretaries as follows: (1)The Deputy Under Secretary for Readjustment, who shall be the principal assistant of the Under Secretary for Veterans Economic Opportunity and Transition with respect to the programs specified in paragraphs (1) through (4) of section 8002 of this title. 
(2)The Deputy Under Secretary for Employment, Training, and Transition, who shall be the principal assistant of the Under Secretary for Veterans Economic Opportunity and Transition with respect to the programs specified in paragraphs (5) through (9) of section 8002 of this title. 8002.Functions of Administration The Veterans Economic Opportunity and Transition Administration is responsible for the administration of the following programs of the Department: 
(1)Vocational rehabilitation and employment programs. (2)Educational assistance programs. 
(3)Veterans’ housing loan and related programs. (4)The verification of small businesses owned and controlled by veterans pursuant to subsection (f) of section 8127 of this title, including the administration of the database of veteran-owned businesses described in such subsection. 
(5)Job counseling, training, and placement services for veterans under chapter 41 of this title. (6)Employment and training of veterans under chapter 42 of this title. 
(7)Administration of employment and employment rights of members of the uniformed services under chapter 43 of this title. (8)Homeless veterans reintegration programs under chapter 20 of this title. 
(9)The Transition Assistance Program under section 1144 of title 10. (10)Any other program of the Department that the Secretary determines appropriate.. 
(2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and of part V of title 38, United States Code, are each amended by inserting after the item relating to chapter 79 the following new item:   80. Veterans Economic Opportunity and Transition Administration8001. (b)Effective dateChapter 80 of title 38, United States Code, as added by subsection (a) shall take effect on October 1, 2016. 
(c)Full-Time EmployeesFor fiscal years 2017 and 2018, the number of full-time equivalent employees authorized for the Veterans Economic Opportunity and Transition Administration, as established under chapter 80 of title 38, United States Code, as added by subsection (a), may not exceed 22,118. (d)Homeless veterans reintegration programsNothing in section 8002 of title 38, United States Code, as added by subsection (a), or in any other amendment made by this Act, shall affect the provision of funds to grant recipients under section 2021 or 2021A of title 38, United States Code.  
3.Under Secretary for Veterans Economic Opportunity and Transition 
(a)Under Secretary 
(1)In generalChapter 3 of title 38, United States Code, is amended by inserting after section 306 the following new section:  306A.Under Secretary for Veterans Economic Opportunity and Transition (a)Under SecretaryThere is in the Department an Under Secretary for Veterans Economic Opportunity and Transition, who is appointed by the President, by and with the advice and consent of the Senate. The Under Secretary for Veterans Economic Opportunity and Transition shall be appointed without regard to political affiliation or activity and solely on the basis of demonstrated ability in— 
(1)information technology; and (2)the administration of programs within the Veterans Economic Opportunity and Transition Administration or programs of similar content and scope. 
(b)ResponsibilitiesThe Under Secretary for Veterans Economic Opportunity and Transition is the head of, and is directly responsible to the Secretary for the operations of, the Veterans Economic Opportunity and Transition Administration. (c)Vacancies (1)Whenever a vacancy in the position of Under Secretary for Veterans Economic Opportunity and Transition occurs or is anticipated, the Secretary shall establish a commission to recommend individuals to the President for appointment to the position. 
(2)A commission established under this subsection shall be composed of the following members appointed by the Secretary: (A)Three persons representing education and training, vocational rehabilitation, employment, real estate, mortgage finance and related industries, and survivor benefits activities affected by the Veterans Economic Opportunity and Transition Administration. 
(B)Two persons representing veterans served by the Veterans Economic Opportunity and Transition Administration. (C)Two persons who have experience in the management of private sector benefits programs of similar content and scope to the economic opportunity and transition programs of the Department. 
(D)The Deputy Secretary of Veterans Affairs. (E)The chairman of the Veterans’ Advisory Committee on Education formed under section 3692 of this title. 
(F)One person who has held the position of Under Secretary for Veterans Economic Opportunity and Transition, if the Secretary determines that it is desirable for such person to be a member of the commission. (3)A commission established under this subsection shall recommend at least three individuals for appointment to the position of Under Secretary for Veterans Economic Opportunity and Transition. The commission shall submit all recommendations to the Secretary. The Secretary shall forward the recommendations to the President and the Committees on Veterans’ Affairs of the Senate and House of Representatives with any comments the Secretary considers appropriate. Thereafter, the President may request the commission to recommend additional individuals for appointment. 
(4)The Assistant Secretary or Deputy Assistant Secretary of Veterans Affairs who performs personnel management and labor relations functions shall serve as the executive secretary of a commission established under this subsection. (d)Qualifications of recommended individualsEach individual recommended to the President by the commission for appointment to the position of Under Secretary for Veterans Economic Opportunity and Transition shall be an individual who has held a senior level position in the private sector with responsibilities relating to at least one of the following: 
(1)Education policy. (2)Vocational rehabilitation. 
(3)Employment. (4)Job placement. 
(5)Home loan finance. (6)Small business development.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 306 the following new item:   306A. Under Secretary for Veterans Economic Opportunity and Transition.. (b)Conforming amendmentsTitle 38, United States Code, is further amended— 
(1)in section 306(c)(2), by striking subparagraphs (A) and (E) and redesignating subparagraphs (B), (C), (D), and (F), as subparagraphs (A) through (D), respectively; (2)in section 317(d), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,; 
(3)in section 318(d)(2), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,; (4)in section 516(e)(2)(C), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition; 
(5)in section 541(a)(2)(B), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition; (6)in section 542(a)(2)(B)(iii), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition; 
(7)in section 544(a)(2)(B)(vi), by striking Health and the Under Secretary for Benefits and inserting Health, the Under Secretary for Benefits, and the Under Secretary for Veterans Economic Opportunity and Transition; (8)in section 709(c)(2)(A), by inserting after Under Secretary for Benefits, the following: the Under Secretary for Veterans Economic Opportunity and Transition,; 
(9)in section 7701(a), by inserting after assistance the following: , other than assistance related to Economic Opportunity and Transition,; and (10)in section 7703, by striking paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively. 
(c)Effective dateSection 306A of title 38, United States Code, as added by subsection (a), and the amendments made by this section, shall take effect on October 1, 2016. 4.Transfer of Department of Labor veterans programs to Department of Veterans Affairs (a)Transfer of functions (1)In generalEffective October 1, 2016, there shall be transferred to the Secretary of Veterans Affairs all functions performed under the following programs of the Department of Labor, and all personnel, assets, and liabilities pertaining to such programs, immediately before such transfer occurs: 
(A)Job counseling, training, and placement services for veterans under chapter 41 of title 38, United States Code. (B)Employment and training of veterans under chapter 42 of such title. 
(C)Administration of employment and employment rights of members of the uniformed services under chapter 43 of such title. (D)Homeless veterans reintegration programs under chapter 20 of such title. 
(2)OrganizationThe programs, and the personnel, assets, and liabilities pertaining to such programs, transferred to the Secretary under paragraph (1) shall be administered as part of the Veterans Economic Opportunity and Transition Administration established by section 8001 of title 38, United States Code, as added by section 3. (b)Budget requestUnder section 1105 of title 31, United States Code, the President shall include in the President’s budget request for the Department of Veterans Affairs for fiscal year 2017, and for each subsequent fiscal year, funding requested for the functions referred to in subsection (a)(1). 
(c)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department or office from which a function is transferred by this section— (1)to the head of such department or office is deemed to refer to the head of the department or office to which such function is transferred; or 
(2)to such department or office is deemed to refer to the department or office to which such function is transferred. (d)Exercise of authoritiesExcept as otherwise provided by law, a Federal official to whom a function is transferred by this section may, for purposes of performing the function, exercise all authorities under any other provision of law that were available with respect to the performance of that function to the official responsible for the performance of the function immediately before the effective date of the transfer of the function under this section. 
(e)Savings provisions 
(1)Legal documentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges— (A)that have been issued, made, granted, or allowed to become effective by the President, the Secretary of Labor, the Secretary of Veterans Affairs, any officer or employee of any office transferred by this section, or any other Government official, or by a court of competent jurisdiction, in the performance of any function that is transferred by this section, and 
(B)that are in effect on the effective date of such transfer (or become effective after such date pursuant to their terms as in effect on such effective date),shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, any other authorized official, a court of competent jurisdiction, or operation of law. (2)ProceedingsThis section shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending on the date of the enactment of this section before an office transferred by this section, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted. 
(3)SuitsThis section shall not affect suits commenced before the date of the enactment of this section, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted. (4)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Department of Labor or the Secretary of Labor, or by or against any individual in the official capacity of such individual as an officer or employee of an office transferred by this section, shall abate by reason of the enactment of this section. 
(5)Continuance of suitsIf any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and under this section such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party. (6)Administrative procedure and judicial reviewExcept as otherwise provided by this section, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred by this section shall apply to the exercise of such function by the head of the Federal agency, and other officers of the agency, to which such function is transferred by this section. 
(f)Transfer of assetsExcept as otherwise provided in this section, so much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function transferred to an official or agency by this section shall be available to the official or the head of that agency, respectively, at such time or times as the Director of the Office of Management and Budget directs for use in connection with the functions transferred. (g)Delegation and assignmentExcept as otherwise expressly prohibited by law or otherwise provided in this section, an official to whom functions are transferred under this section (including the head of any office to which functions are transferred under this section) may delegate any of the functions so transferred to such officers and employees of the office of the official as the official may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions under this section or under any other provision of this section shall relieve the official to whom a function is transferred under this section of responsibility for the administration of the function. 
(h)Authority of Director of the Office of Management and Budget with respect to functions transferred 
(1)DeterminationsIf necessary, the Director of Management and Budget shall make any determination of the functions that are transferred under this section. (2)Incidental transfersThe Director, at such time or times as the Director shall provide, may make such determinations as may be necessary with regard to the functions transferred by this section, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this section. The Director shall provide for the termination of the affairs of all entities terminated by this section and for such further measures and dispositions as may be necessary to effectuate the purposes of this section. 
(i)Certain vesting of functions considered transfersFor purposes of this section, the vesting of a function in a department or office pursuant to reestablishment of an office shall be considered to be the transfer of the function. (j)Availability of existing fundsExisting appropriations and funds available for the performance of functions, programs, and activities terminated pursuant to this section shall remain available, for the duration of their period of availability, for necessary expenses in connection with the termination and resolution of such functions, programs, and activities. 
(k)Memorandum of UnderstandingNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Labor shall— (1)enter into a memorandum of understanding to carry out this section, which shall include— 
(A)a description of how the Department of Veterans Affairs will coordinate with the Employment and Training Agency at the Department of Labor to ensure coordination and avoid duplication among activities authorized the Workforce Innovation and Opportunity Act (Public Law 113–128) and the activities referred to in paragraph (1)(A) through (D); and (B)a description of how the Department of Veterans Affairs will share the performance accountability measures required under subsection (l)(1) with the Employment and Training Agency of the Department of Labor; and 
(2)jointly submit to the Committees on Veterans’ Affairs and the Committee on Education and the Workforce of the House of Representatives and the Committee on Veterans’ Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate a copy of such memorandum. (l)Coordination with requirements under WIOA (1)Performance accountabilityThe Secretary of Veterans Affairs shall establish performance accountability measures for the activities carried out pursuant to the programs referred to in paragraph (1)(A) through (D), which shall meet or exceed the requirements of section 116(b) of the Workforce Innovation and Opportunity Act (Public Law 113–128; 29 U.S.C. 3141). 
(2)State plansThe Secretary shall ensure that each State develops and submits to the Secretary a combined State plan that meets or exceeds the requirements under section 103 of the Workforce Innovation and Opportunity Act (Public Law 113–128; 29 U.S.C. 3113) for activities authorized under chapter 41 of title 38, United States Code. (m)DefinitionsFor purposes of this section— 
(1)the term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program; and (2)the term office includes any office, administration, agency, bureau, institute, council, unit, organizational entity, or component thereof. 
5.Deputy Under Secretary of Veterans Affairs for Veterans’ Employment, Training, and Transition 
(a)In generalSubsection (a) of section 4102A of title 38, United States Code, is amended to read as follows:  (a)Deputy Under Secretary for Veterans’ Employment, Training, and Transition (1)The Deputy Under Secretary for Employment, Training, and Transition established by subsection (c)(2) of section 8001 of this title shall formulate and implement all departmental policies and procedures to carry out this chapter and the other programs described in such subsection. 
(2)The employees of the Department administering chapter 43 of this title shall be administratively and functionally responsible to the Deputy Under Secretary for Employment, Training, and Transition.. (b)Clerical amendmentsChapter 41 of title 38, United States Code, is amended as follows: 
(1)The section heading of section 4102A of such title is amended to read as follows:  4102A.Deputy Under Secretary for Veterans’ Employment, Training, and Transition; program functions; Regional Administrators. (2)The item relating to such section in the table of sections at the beginning of such chapter is amended to read as follows: 
 
 
4102A. Deputy Under Secretary for Veterans’ Employment and Training; program functions; Regional Administrators.. 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2016. 6.Additional technical and conforming amendments (a)Chapter 41Chapter 41 of title 38, United States Code, as amended by this Act, is further amended as follows: 
(1)By striking Assistant Secretary of Labor for Veterans’ Employment and Training each place it appears and inserting Deputy Under Secretary for Employment, Training, and Transition. (2)By striking Department of Labor each place it appears and inserting Department. 
(3)By striking Secretary of Labor each place it appears and inserting Secretary. (4)In section 4101, by striking paragraph (8). 
(5)In section 4102A(b)— (A)in paragraph (1), by striking such Assistant Secretary and inserting such Deputy Under Secretary; and 
(B)in paragraph (3), by striking and consulting with the Secretary of Veterans Affairs. (6)In section 4105(b), by striking and the Secretary of Veterans Affairs both places it appears. 
(7)By striking section 4108. (8)In the table of sections at the beginning of such chapter, by striking the item relating to section 4108. 
(9)In section 4110(d), by striking paragraph (1) and redesignating paragraphs (2) through (6) as paragraphs (1) through (5), respectively. (10)In section 4110A(b), by striking Congress and inserting the Committees on Veterans’ Affairs of the Senate and House of Representatives. 
(11)In section 4114— (A)by striking Assistant Secretary for Veterans’ Employment and Training each place it appears and inserting Deputy Under Secretary for Employment, Training, and Transition; and 
(B)in paragraphs (2) and (3) of subsection (b) and in subsections (c) and (d), by striking Assistant Secretary each place it appears and inserting Deputy Under Secretary.  (b)Chapter 42Chapter 42 of title 38, United States Code, is amended as follows: 
(1)By striking Secretary of Labor each place it appears and inserting Secretary. (2)By striking Department of Labor each place it appears and inserting Department. 
(c)Chapter 43Chapter 43 of title 38, United States Code, is amended as follows: (1)In section 4303, by striking paragraph (11). 
(2)By striking Secretary of Veterans Affairs each place it appears and inserting Secretary. (3)In section 4321, by striking (through the Veterans’ Employment and Training Service). 
(4)In section 4332(a)(1), by striking of Labor. (5)In section 4333, by striking , the Secretary of Defense, and the Secretary of Veterans Affairs and inserting and the Secretary of Defense. 
(d)Chapter 20Chapter 20 of title 38, United States Code, is amended as follows: (1)In section 2003(a)(4), by striking of the Department of Labor. 
(2)In section 2011(g)(2), by striking the Department of Labor,. (3)In section 2021— 
(A)in subsection (c)— (i)by striking the subsection heading and inserting the following: 
 
(c)Administration through Deputy Under Secretary for Veterans’ Employment, Training, and Transition; and 
(ii)by striking Assistant Secretary of Labor for Veterans’ Employment and Training and inserting Deputy Under Secretary for Employment, Training, and Transition; and (B)by striking Secretary of Labor each place it appears and inserting Secretary.  
(4)In section 2021A— (A)in subsection (d)— 
(i)by striking the subsection heading and inserting the following:  (d)Administration through Deputy Under Secretary for Veterans’ Employment, Training, and Transition; and (ii)by striking Assistant Secretary of Labor for Veterans’ Employment and Training and inserting Deputy Under Secretary for Employment, Training, and Transition; and 
(B)by striking Secretary of Labor each place it appears and inserting Secretary. (5)In section 2023— 
(A)in subsection (a), by striking and the Secretary of Labor (hereinafter in this section referred to as the Secretaries); and (B)by striking Secretaries each place it appears and inserting Secretary. 
(6)In section 2065(b)(5), by striking subparagraph (E) and redesignating subparagraphs (F) through (H) as subparagraphs (E) through (G), respectively. (7)In section 2066(a)(3), by striking subparagraph (A) and redesignating subparagraphs (B) through (G) as subparagraphs (A) through (F), respectively. 
(e)Other provisions of title 38Title 38, United States Code, is further amended as follows: (1)In section 542(a)(2)(B), by striking clause (i) and redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively. 
(2)In section 544(a)(2)(B), by striking clause (i) and redesignating clauses (ii) through (vi) as clauses (i) through (v), respectively. (3)In section 3118(b), by striking and the Assistant Secretary for Veterans’ Employment in the Department of Labor. 
(4)In section 3119(c), by striking Education, the Assistant Secretary for Veterans’ Employment in the Department of Labor,. (5)In section 3121(a)(3), by striking the Assistant Secretary of Labor for Veterans' Employment and Training of the Department of Labor and inserting the Under Secretary for Veterans Economic Opportunity and Transition. 
(6)In section 3692(a), by striking and the Assistant Secretary of Labor for Veterans’ Employment and Training shall be ex officio members and inserting an ex officio member. (7)In section 6306— 
(A)in subsection (a), by striking shall arrange with the Secretary of Labor for the State employment service to match and inserting shall ensure that the State employment service matches; and (B)in subsection (b), by striking , in consultation with the Secretary of Labor,. 
(f)Effective dateThe amendments made by this section shall take effect on October 1, 2016. 7.Use of Federal directory of new hiresSection 453A(h) of the Social Security Act (42 U.S.C. 653a(h)) is amended by adding at the end the following new paragraph: 
 
(4)Secretary of Veterans AffairsThe Secretary of Veterans Affairs shall have access to information reported by employers pursuant to subsection (b) of this section..  